    Case 4:18-cv-00713-O Document 14 Filed 12/16/20                            Page 1 of 6 PageID 146



                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION


LESLIE MOSKOWITZ,                                        §
                                                         §
                 Movant,                                 §
                                                         §
VS.                                                      §    NO. 4:18-CV-713-O
                                                         §    (NO. 4:15-CR-151-O)
UNITED STATES OF AMERICA,                                §
                                                         §
                 Respondent.                             §

                                          OPINION AND ORDER

          Came on for consideration the motion of Leslie Moskowitz, movant, under 28 U.S.C.

§ 2255 to vacate, set aside, or correct sentence. The court, having considered the motion, the

government’s response, the reply and other documents filed by movant,1 the record, including the

record in the underlying criminal case, and applicable authorities, finds that the motion should be

denied.

I. BACKGROUND

          The record in the underlying criminal case reflects the following:

          On June 10, 2015, movant was named along with others in a one-count indictment charging

him with conspiring to possess with intent to distribute 50 grams of more of a mixture and

substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C. § 846.

CR Doc.2 1. On July 23, 2015, movant pleaded guilty to the offense charged. CR Doc. 214. On

November 17, 2015, the court sentenced movant to a term of imprisonment of 97 months. CR Doc.



1
  The court initially issued an order for movant to show cause why his motion should not be dismissed as time-barred.
The court has considered movant’s response to that order, which basically makes the same arguments as are made in
his other filings.
2
  The “CR Doc. __” reference is to the number of the item on the docket in the underlying criminal case, No. 4:15-
CR-151-O.
    Case 4:18-cv-00713-O Document 14 Filed 12/16/20                             Page 2 of 6 PageID 147



689. Movant appealed, CR Doc. 703, and the United States Court of Appeals for the Fifth Circuit

affirmed his sentence on July 5, 2016. United States v. Moskowitz, 667 F. Appx. 457 (5th Cir.

2016). He did not file a petition for writ of certiorari.

II. GROUND OF THE MOTION

         Movant asserts one ground in support of his motion. He alleges that his attorney filed,

without his knowledge, an objection to his presentence report (“PSR”) that had no chance of

success, resulting in movant losing his adjustment for acceptance of responsibility. Doc.3 1 at

PageID4 4; Doc. 2. As a consequence, his sentence was lengthened by 27 months. Id.

III. TIMELINESS OF THE MOTION

         A one-year period of limitation applies to motions under § 2255. The limitation period runs

from the latest of:

         (1) the date on which the judgment of conviction becomes final;
         (2) the date on which the impediment to making a motion created by government
         action in violation of the Constitution or laws of the United States is removed, if
         the movant was prevented from making a motion by such governmental action;
         (3) the date on which the right asserted was initially recognized by the Supreme
         Court, if that right has been newly recognized by the Supreme Court and made
         retroactively applicable to cases on collateral review; or
         (4) the date on which the facts supporting the claim or claims presented could
         have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). Typically, the time begins to run on the date the judgment of conviction

becomes final. United States v. Thomas, 203 F.3d 350, 351 (5th Cir. 2000). A criminal judgment

becomes final when the time for seeking direct appeal expires or when the direct appeals have

been exhausted. Griffith v. Kentucky, 479 U.S. 314, 321 n.6 (1987).



3
  The “Doc. __” reference is to the number of the item on the docket in this civil action.
4
  The “PageID __” reference is to the page number assigned by the court’s electronic filing system and is used because
the page number on the typewritten form used by movant is not the actual page number.
                                                          2
    Case 4:18-cv-00713-O Document 14 Filed 12/16/20                        Page 3 of 6 PageID 148



        Here, movant’s conviction and sentence became final on October 3, 2016, after the 90-day

period for filing a petition for writ of certiorari expired. Clay v. United States, 537 U.S. 522, 525

(2003). He did not file his § 2255 motion until August 13, 2018.5 Doc. 1 at PageID 13.

        In the “timeliness of motion” section of the § 2255 form, movant explains that he only

learned on or about June 15, 2018, from a jailhouse lawyer that he had been harmed by an objection

his attorney had made at sentencing. Id at PageID 12. Movant relies on § 2255(f)(4) in support of

his position that his motion is timely, arguing that his attorney was incompetent and concealed that

incompetence from him.6 Doc. 2 at 15–21.

        Subsection (f)(4) of § 2255 provides that limitations run from the date on which the facts

supporting the claim could have been discovered through the exercise of diligence. In this case,

those facts were available to movant at the time they occurred. On September 11, 2015, the

probation officer submitted the PSR. CR Doc. 363. The PSR reflected that movant’s base offense

level was 30 based on his being accountable for 737.1 grams of methamphetamine. Id. ¶ 31. He

received a two-level and a one-level decrease for acceptance of responsibility. Id. ¶¶ 39, 40. Based

on a total offense level of 27 and a criminal history category of I, his guideline imprisonment range

was 70 to 87 months. Id. ¶ 79. On September 24, 2015, movant filed objections to the PSR. CR

Doc. 459. On October 2, 2015, the probation officer submitted an addendum to the PSR, noting

that movant’s objection to the quantity of drugs attributed to him in the PSR falsely denied relevant

conduct and was not consistent with acceptance of responsibility. CR Doc. 505. Without the




5
 The court accepts the date of signing of the motion as the date it was filed.
6
 Movant’s argument is largely based on a misreading of United States v. Kubrick, 444 U.S. 111 (1979), as to the
accrual of a cause of action.
                                                      3
    Case 4:18-cv-00713-O Document 14 Filed 12/16/20                           Page 4 of 6 PageID 149



reduction for acceptance of responsibility, movant’s guideline range became 97 to 121 months. Id.

Movant again lodged basically the same objection to his drug calculation. CR Doc. 522.

        At sentencing on November 16, 2015, movant’s attorney represented to the court that he

and movant had timely received the PSR and the addendum and that they had carefully reviewed

them.7 CR Doc. 834 at 2. Movant testified under oath that he objected to the quantity of drugs

being attributed to him in the PSR. Id. at 3. Specifically, he testified that although the PSR said he

had 737 grams in his possession, he believed that he only had “4 plus some 14 gram ounces in

[his] possession the whole time of this conspiracy.” Id. Having heard movant’s testimony and that

of the case agent, the court overruled movant’s objections and determined that he should not

receive acceptance of responsibility. Id. at 20. Thus, movant’s total offense level was 30 and his

guideline imprisonment range was 97 to 121 months. Id. at 21. When given an opportunity to

speak, movant thanked his family for their support and stated that he accepted responsibility for

his actions. Id. at 23–24. Movant was sentenced to a term of imprisonment of 97 months and his

counsel objected. The court overruled the objection, noting the complicity of movant in the

conspiracy, the amount of methamphetamine movant was involved with personally and in allowing

his home to be used for distribution, and movant’s testimony denying the things he had said in his

proffer interview. Id. at 26.

        If he did not know before, movant certainly knew at the sentencing hearing that he was

being denied acceptance of responsibility because the court found that his objections were

meritless and that he had testified falsely.8 See United States v. Jackson, 470 F. App’x 324, 326–


7
  Movant admits in the affidavit he filed in support of his motion that in mid-October 2015, his attorney gave him a
copy of the PSR and addendum. Doc. 3 at PageID 50, ¶ 23. Had movant read the addendum, he would have known
about the objections and that he was probably going to lose acceptance of responsibility as a result. CR Doc. 505.
8
  Thus, even if the objections were filed without movant’s knowledge, he cannot overcome that he lost acceptance of
                                                         4
    Case 4:18-cv-00713-O Document 14 Filed 12/16/20                               Page 5 of 6 PageID 150



27 (5th Cir. 2012)(movant could have discovered at sentencing the ground of his § 2255 motion);

Lamonica v. United States, No. 3:17-CV-2738-D, 2019 WL 3804982, at *3 (N.D. Tex. June 13,

2019)(citing Owens v. Boyd, 235 F.3d 356, 359 (7th Cir. 2000)(limitations trigger is discovery of

factual predicate not recognition of the legal significance of the facts)). Contrary to movant’s

argument, his injury was not hidden from him. It was plain from the addendum to the PSR and

what transpired at the sentencing hearing.

         To the extent that movant might be making an argument for equitable tolling, the doctrine

is applied only in rare and exceptional circumstances. In re Wilson, 442 F.3d 872, 875 (5th Cir.

2006). Movant must show that he was pursuing his rights diligently and that some extraordinary

circumstance stood in his way and prevented the timely filing of his motion. Holland v. Florida,

560 U.S. 631, 649 (2010). Neither excusable neglect nor ignorance of the law is sufficient to justify

equitable tolling. Fierro v. Cockrell, 294 F.3d 674, 682 (5th Cir. 2002). Here, although movant

wants to blame his attorney, he admits that the delay in filing the motion was due to bad advice of

jailhouse lawyers who advised him to pursue clemency motions. Doc. 2 at 13–14. Movant’s lack

of legal acumen and unfamiliarity with legal process is not sufficient justification to toll

limitations. United States v. Petty, 530 F.3d 361, 366 (5th Cir. 2008); Alexander v. Cockrell, 294

F.3d 626, 629 (5th Cir. 2002).

IV. CONCLUSION

         For the reasons discussed herein, movant’s motion is DISMISSED AS UNTIMELY.

         Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed herein, a certificate of




responsibility because he testified falsely. He admits under oath that his counsel told him to testify truthfully. Doc. 3,
¶ 24.
                                                            5
   Case 4:18-cv-00713-O Document 14 Filed 12/16/20     Page 6 of 6 PageID 151



appealability is DENIED.

      SO ORDERED on this 16th day of December, 2020.


                                             _____________________________________
                                             Reed O’Connor
                                             UNITED STATES DISTRICT JUDGE




                                        6
